DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 04/19/2019.
Claims 1-18 are currently pending and have been examined.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "525" and "535" have both been used to designate “Owner 1 Private Key”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Based on the specification, it appears Applicant intended for the box in Fig. 5 that is designated as 535 to read “Owner 2 Private Key”. Making this amendment would overcome the drawing objection.
Specification
The disclosure is objected to because of the following informalities:
Specification paragraph [0026] recites “(e.g., in conjunction with an even near one of the facilities)” when it appears it should recite “(e.g., in conjunction with an event
Specification paragraph [0031] recites “(i.e., the set mount per unit)” when it appears it should recite “(i.e., the set amount per unit)” (emphasis added)
Specification paragraph [0038] recites “more of the utility than allotted to the first utility” when it appears it should recite “more of the utility than allotted to the first facility” (emphasis added)
Specification paragraph [0039] recites “less of the utility than allotted to the second utility” when it appears it should recite “less of the utility than allotted to the second facility” (emphasis added)
Specification paragraph [0044] recites “In FIG. 4, block 0 200200” when it appears it should recite “In FIG. 4, block 0 400”
Specification paragraph [0051] recites “the distributed system to verify part A's ownership” when it appears it should recite “the distributed system to verify party A's ownership” (emphasis added)
Specification paragraph [0051] recites “in possession of the asset he/she s seeks to transfer” when it appears it should recite “in possession of the asset he/she seeks to transfer” 
Specification paragraph [0051] recites “the distributed system to verify part A's ownership” when it appears it should recite “the distributed system to verify party A's ownership” (emphasis added)
Specification paragraph [0052] recites “In some embodiments, nodes associated the sender, the courier” when it appears it should recite “In some embodiments, nodes associated with the sender, the courier” (emphasis added)
Specification paragraph [0057] recites “redoing the work to satisfy census rules thereby securing” when it appears it should recite “redoing the work to satisfy consensus rules thereby securing” (emphasis added)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a cap and trade system of utilities for facilities in a system. 
Claim 1 recites the concept of negotiating for the transfer/purchase of a utility allotment between a facility with a utility surplus and a facility with a utility deficit, which is a certain method of organizing human activity including commercial interactions. Controlling utility usage for a group of facilities; consume a utility, wherein the utility is one or more of electricity, gas, water, fuel, resources, and internet connectivity; monitor utility usage; and record, in a ledger, an indication of utility usage, wherein the ledger includes indications of utility usage for other facilities in the group of facilities, wherein the first facility is part of the group of facilities; access the ledger; determine, based on the ledger, that the first facility has used more of the utility than an amount allotted to the first facility; determine, based on the ledger, that a second facility has used less of the utility than an amount allotted to the second facility; and negotiate, with the second facility, for allotment of a portion of the amount allotted to the second facility for the first facility all, as a whole fall under the category of commercial interactions. The claims fall into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a system, a plurality of devices, a network, a blockchain 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a system, a plurality of devices, a network, a blockchain ledger, and a control circuit amount to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 2 further limits the abstract idea of claim 1 while introducing the additional elements of Internet of Things (IoT) devices. The claim does not integrate the abstract idea into a practical application because the elements of Internet of Things (IoT) devices are recited at a high-level of generality such that it amounts no more than an attempt to link the use of the judicial exceptions of claim 1 to the technological environment of IoT devices. Adding these new additional elements into the combination of additional elements from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components and generally linking the exception to the IoT technological environment. The claim also does not amount to significantly more than the abstract idea because an attempt to link the use of judicial 
Claim 3 further limits the abstract idea of claim 2 while introducing the additional elements of a memory, a transceiver, and a processor. The claim does not integrate the abstract idea into a practical application because the elements of a memory, a transceiver, and a processor are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Adding these new additional elements into the combination of additional elements from claim 2 still amounts to no more than mere instructions to apply the exception using generic computer components and generally linking the exception to the IoT technological environment. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 4-9 further limit the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 10 recites the concept of negotiating for the transfer/purchase of a utility allotment between a facility with a utility surplus and a facility with a utility deficit, which is a certain method of organizing human activity including commercial interactions. A method for controlling utility usage for a group of facilities; the method comprising: consuming a utility, wherein the utility is one or more of electricity, gas, water, fuel, resources, and internet connectivity, at a first facility, wherein the first facility is part of the group of facilities; monitoring utility usage; recording, in a ledger, an indication of the utility usage, wherein the ledger includes indications of utility usage for other facilities in the group of facilities; accessing the ledger; determining, based on the ledger, that the first facility has used more of the utility than an amount allotted to 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a plurality of devices, a network, a blockchain ledger, and a control circuit. The recited additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using a generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a plurality of devices, a network, a blockchain ledger, and a control circuit amount to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 11 further limits the abstract idea of claim 10 while introducing the additional elements of Internet of Things (IoT) devices. The claim does not integrate the abstract idea into a practical application because the elements of Internet of Things (IoT) devices are recited at a high-level of generality such that it amounts no more than an attempt to link the use of the judicial exceptions of claim 10 to the technological environment of IoT devices. Adding these new additional elements into the combination of additional elements from claim 10 still amounts to no more than mere instructions to apply the exception using generic computer components and generally linking the exception to the IoT technological environment. The claim also does not amount to significantly more than the abstract idea because an attempt to link the use of judicial exceptions to a technological environment cannot provide an inventive concept. The claim is not patent eligible.
Claim 12 further limits the abstract idea of claim 11 while introducing the additional elements of a memory, a transceiver, and a processor. The claim does not integrate the abstract idea into a practical application because the elements of a memory, a transceiver, and a processor are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Adding these new additional elements into the combination of additional elements from claim 11 still amounts to no more than mere instructions to apply the exception using generic computer components and generally linking the exception to the IoT technological environment. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 13-18 further limit the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8, 10-11, 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Boss et al. (U.S. Pre-Grant Publication No. 2011/0225016, hereafter known as Boss) in view of Bindea et al. (U.S. Pre-Grant Publication No. 2019/0123580, hereafter known as Bindea).
Regarding claim 1, Boss teaches:
A system for controlling utility usage for a group of facilities (see Fig. 1 and [0021] "Turning now to FIG. 1, an exemplary system 100 for providing resource management services will now be described.")
the system comprising: a plurality of devices located at a first facility, wherein the first facility is part of the group of facilities, wherein each of the plurality of devices is connected to a network
and wherein each of the plurality of devices is configured to: consume a utility, wherein the utility is one or more of electricity, gas, water, fuel, resources,  (see Fig. 1 element 108 and [0026] "Resource consumption device 108 may be any device or system within a resource consumption system 104 that consumes the resource provided by the resource provider systems 102A-102n" and [0021] "the resources described herein refer to the generation and distribution of electrical power; however, it will be understood that the exemplary methods may be implemented for other budgeted or constrained resources, such as natural gas, city water, etc.")
monitor its utility usage (see [0026] "Resource consumption devices, e.g., device 108, are communicatively coupled to a meter or similar device (not shown) that measures the amount of power usage consumed by the resource consumption devices 108 for a given account (e.g., one of resource consumption systems 104A-104n" and [0031] "actual usage data associated with a resource consumption device 108 may be captured by its respective meter")
and record, in a  (see [0031] "actual usage data associated with a resource consumption device 108 may be captured by its respective meter, which in turn transmits the data to the computer processing device at the resource consumption system 104. The computer processing device may then transmit the data over the networks 106to a desired destination, such as host system 120" and [0030] "storage device 112 stores...resource consumption system records, which identify their respective accounts with the host system 120")
wherein the  (see [0030] "storage device 112 stores...resource consumption system records, which identify their respective accounts with the host system 120" and [0050] "resource management application 110 may retrieve the resource consumption 
and a control circuit associated with the first facility, wherein control circuit is configured to: access the  (see Fig. 1 Host system 120 and [0044] "At step 210, actual usage of the resource is monitored, and quantified by the unit, for each of the respective resource consumption systems 104A-104n. In an exemplary embodiment, the actual usage of the resource may be monitored by...the host system 120" and [0056] “The present invention can also be embodied in the form of computer program code…When implemented on a general-purpose microprocessor, the computer program code segments configure the microprocessor to create specific logic circuits.”)
determine, based on the  (see Fig. 2 steps 212 and 216 and [0045] "the resource management application 110 estimates the continued accuracy of the projected resource demand for each of the resource consumption entities based on actual usage data derived in response to the monitoring" as well as [0046] "the resource management application 110 determines if an estimated surplus exceeds an estimated shortage that was projected in response to estimating the accuracy of the projected demand. In an exemplary embodiment, this calculation is performed on an individual (e.g., account) level...at step 216 the resource management application 110 re-allocates a number of the projected surplus units of the resource that were originally reserved for one or more of the resource consumption entities 104A-104n to one or more others of the resource consumptions entities 104A-104n that have been projected to incur a shortage of units of the resource". Also see [0034] "the host system 120...may autonomously determine and 
and negotiate, with the second facility, for allotment of a portion of the amount allotted to the second facility for the first facility (see [0046] "at step 216 the resource management application 110 re-allocates a number of the projected surplus units of the resource that were originally reserved for one or more of the resource consumption entities 104A-104n to one or more others of the resource consumptions entities 104A-104n that have been projected to incur a shortage of units of the resource. For example, 20 projected surplus units reserved for a first resource consumption system 104A may be re-allocated (e.g., via the exchange of credits) to a second resource consumption system 104B" and [0042] “the application 110 may issue credits or tokens to resource consumption systems 104A-104n in response to collecting fees for projected resource consumption. The total credits issued to an account include a value that reflects the price per unit set for the resources factoring in the projected demand” and [0047] "the re-allocation may be performed autonomously by the corresponding resource provider systems 102A-102n via the host system 120")
Boss does not teach that the ledger of utility consumption is a blockchain ledger, and Boss does not teach that the utility is internet connectivity. However, Bindea teaches:
the utility is internet connectivity (see [0047] for smart meters providing internet connectivity and [0049] “the computing device 516 in a smart meter 510 may track and record energy usage as well as data usage for a particular customer account.”)
record, in a blockchain ledger via the network, an indication of its utility usage (see [0063] "a blockchain data structure may be employed to facilitate the decentralized management of transactions. A blockchain may comprise a continuously growing list of records that are linked and secured using cryptography. Each smart meter 510 within the mesh network 500 may comprise software that is operable to manage a distributed 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Bindea with the system of Boss. As Bindea teaches in [0074], “A blockchain may be used to enable various applications. For example, it may be used as a shared ledger of time-stamped transactions, which may facilitate efficient and secure recording of transactions among a plurality of parties.” Thus, by incorporating the blockchain ledger of Bindea to Boss, the transactions between resource consumption systems are more efficiently and securely recorded than they would be in the centralized storage 112 of Boss.
Regarding claim 2, the combination of Boss and Bindea teaches all of the limitations of claim 1 above. Boss does not explicitly teach that devices disclosed in [0026] include internet-of-things devices. However, Bindea further teaches:
the plurality of devices includes internet-of-things (IoT) devices (see [0071] "a smart meter 510 may interact with in-home devices that are smart-grid (IoT) enabled with wireless transmission capabilities of their own")
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the IoT devices of Bindea with the combination of Boss and Bindea. As Bindea states in [0071], IoT devices "may also help customers to optimize energy consumption during premium pricing hours and also conserve energy without requiring direct participation or interaction by the end user". Thus, including IoT devices in the plurality of devices would help the resource consumption system conserve utilities and lessen the likelihood the resource consumption system will experience a shortage. 
Regarding claim 5, the combination of Boss and Bindea teaches all of the limitations of claim 1 above. Boss further teaches:
the first facility and second facility are in different geographic regions (see Fig. 1 and [0023] "The resource provider systems 102A-102n may include power plants that generate and distribute power...across grids (not shown). As provided herein, a grid refers to an interconnected electrical network that provides electricity for consumers within a defined region." Resource provider providing resource to consumption systems on different grids, therefore in different defined regions)
Regarding claim 6, the combination of Boss and Bindea teaches all of the limitations of claim 1 above. Boss further teaches:
the first facility and the second facility are in a same geographic region (see Fig. 1 and [0023] "The resource provider systems 102A-102n may include power plants that generate and distribute power over a defined grid...As provided herein, a grid refers to an interconnected electrical network that provides electricity for consumers within a defined region." Resource provider and resource consumption systems on the same grid, therefore in same defined region)
Regarding claim 8, the combination of Boss and Bindea teaches all of the limitations of claim 1 above. Boss further teaches:
the negotiation performed by the control circuit includes payment (see [0046] "For example, 20 projected surplus units reserved for a first resource consumption system 104A may be re-allocated (e.g., via the exchange of credits) to a second resource consumption system 104B" and [0042] "the application 110 may issue credits or tokens to resource consumption systems 104A-104n in response to collecting fees for projected resource consumption. The total credits issued to an account include a value that reflects the price per unit set for the resources factoring in the projected demand.")
Regarding claim 10, Boss teaches:
A method for controlling utility usage for a group of facilities (see Fig. 2 and [0036] – [0050])
the method comprising: consuming, by a plurality of devices, a utility, wherein the utility is one or more of electricity, gas, water, fuel, resources,  (see [0044] “At step 210, actual usage of the resource is monitored, and quantified by the unit, for each of the respective resource consumption systems 104A-104n” and [0026] "Resource consumption device 108 may be any device or system within a resource consumption system 104 that consumes the resource provided by the resource provider systems 102A-102n" and [0021] "the resources described herein refer to the generation and distribution of electrical power; however, it will be understood that the exemplary methods may be implemented for other budgeted or constrained resources, such as natural gas, city water, etc.")
wherein the plurality of devices is located at a first facility, wherein the first facility is part of the group of facilities, and wherein each of the plurality of devices is connected to a network (see (see Fig. 1 elements 104A-N and 108 as well as [0025] "Resource consumption systems may be businesses and/or households, each of which is managed by the host system 120 via a unique account. Resource consumption systems 104A-104n consume electrical power via one or more resource consumption devices (e.g., resource consumption device 108)” and [0031] "actual usage data associated with a resource consumption device 108 may be captured by its respective meter, which in turn transmits the data to the computer processing device at the resource consumption system 104. The computer processing device may then transmit the data over the networks 106")
monitoring, by the plurality of devices, utility usage of each of the plurality of devices (see [0026] "Resource consumption devices, e.g., device 108, are communicatively 
recording, by each of the plurality of devices in a  (see [0044] “At step 210, actual usage of the resource is monitored, and quantified by the unit, for each of the respective resource consumption systems 104A-104n. In an exemplary embodiment, the actual usage of the resource may be monitored by…the host system 120 via, e.g., a meter device and communications elements at the resource consumption system, which then transmit the usage data to the respective resource provider systems and/or the host system 120” and [0031] "actual usage data associated with a resource consumption device 108 may be captured by its respective meter, which in turn transmits the data to the computer processing device at the resource consumption system 104. The computer processing device may then transmit the data over the networks 106to a desired destination, such as host system 120" and [0030] "storage device 112 stores...resource consumption system records, which identify their respective accounts with the host system 120")
wherein the  ledger includes indications of utility usage for other facilities in the group of facilities (see [0030] "storage device 112 stores...resource consumption system records, which identify their respective accounts with the host system 120" and [0050] "resource management application 110 may retrieve the resource consumption system's record from storage device 112, review the history of projected demand information provided by the end user...(as well as the historical usage data)")
accessing, by a control circuit, the  (see Fig. 1 Host system 120 and [0044] "At step 210, actual usage of the resource is monitored, and quantified by the unit, for each of the respective resource consumption systems 104A-104n. In an exemplary embodiment, the actual usage of the resource may be monitored by...the host system 120" and [0056] “The present invention can also be embodied in the form of computer program code…When implemented on a general-purpose microprocessor, the computer program code segments configure the microprocessor to create specific logic circuits.”)
determining, based on the  ledger, that a second facility has used less of the utility than amount allotted to the second facility (see Fig. 2 steps 212 and 216 and [0045] "the resource management application 110 estimates the continued accuracy of the projected resource demand for each of the resource consumption entities based on actual usage data derived in response to the monitoring" as well as [0046] "the resource management application 110 determines if an estimated surplus exceeds an estimated shortage that was projected in response to estimating the accuracy of the projected demand. In an exemplary embodiment, this calculation is performed on an individual (e.g., account) level...at step 216 the resource management application 110 re-allocates a number of the projected surplus units of the resource that were originally reserved for one or more of the resource consumption entities 104A-104n to one or more others of the resource consumptions entities 104A-104n that have been projected to incur a shortage of units of the resource". Also see [0034] "the host system 120...may autonomously determine and assign to the account, a projected resource demand for the defined time period" for allotted utility amounts to facilities)
and negotiating, by the control circuit with the second facility, for allotment of a portion of the amount allotted to the second facility for the first facility (see [0046] "at step 216 the resource management application 110 re-allocates a number of the projected surplus units of the resource that were originally reserved for one or more of the resource consumption entities 104A-104n to one or more others of the resource consumptions entities 104A-104n that have been projected to incur a shortage of units of the resource. For example, 20 projected surplus units reserved for a first resource consumption system 104A may be re-allocated (e.g., via the exchange of credits) to a second resource consumption system 104B" and [0042] “the application 110 may issue credits or tokens to resource consumption systems 104A-104n in response to collecting fees for projected resource consumption. The total credits issued to an account include a value that reflects the price per unit set for the resources factoring in the projected demand” and [0047] "the re-allocation may be performed autonomously by the corresponding resource provider systems 102A-102n via the host system 120")
Boss does not teach that the ledger of utility consumption is a blockchain ledger, and Boss does not teach that the utility is internet connectivity. However, Bindea teaches:
the utility is internet connectivity (see [0047] for smart meters providing internet connectivity and [0049] “the computing device 516 in a smart meter 510 may track and record energy usage as well as data usage for a particular customer account.”)
recording, by each of the plurality of devices in a blockchain ledger via the network, an indication of the utility usage of each of the plurality of devices (see [0063] "a blockchain data structure may be employed to facilitate the decentralized management of transactions. A blockchain may comprise a continuously growing list of records that are linked and secured using cryptography. Each smart meter 510 within the mesh network 500 may comprise software that is operable to manage a distributed transaction ledger containing one or more transaction records (e.g., a blockchain transaction ledger). The 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Bindea with the method of Boss. As Bindea teaches in [0074], “A blockchain may be used to enable various applications. For example, it may be used as a shared ledger of time-stamped transactions, which may facilitate efficient and secure recording of transactions among a plurality of parties.” Thus, by incorporating the blockchain ledger of Bindea to Boss, the transactions between resource consumption systems are more efficiently and securely recorded than they would be in the centralized storage 112 of Boss.
Regarding claim 11, the combination of Boss and Bindea teach all of the limitations of claim 10 above. For the limitations specific to claim 11, please see the rejection of claim 2 above.
Regarding claim 14, the combination of Boss and Bindea teach all of the limitations of claim 10 above. For the limitations specific to claim 14, please see the rejection of claim 5 above.
Regarding claim 15, the combination of Boss and Bindea teach all of the limitations of claim 10 above. For the limitations specific to claim 15, please see the rejection of claim 6 above.
Regarding claim 17, the combination of Boss and Bindea teach all of the limitations of claim 10 above. For the limitations specific to claim 17, please see the rejection of claim 8 above.
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Boss in view of Bindea and Cammarota et al. (U.S. Pre-Grant Publication No. 2017/0208079, hereafter known as Cammarota).
Regarding claim 3, the combination of Boss and Bindea teaches all of the limitations of claim 2 above. Bindea further teaches in [0071] that "a smart meter 510 may interact with in-home devices that are smart-grid (IoT) enabled with wireless transmission capabilities of their own. For example, a customer may purchase a high efficiency refrigerator which makes energy optimized decisions and saves power. This refrigerator may have onboard sensors which can receive signals from the wider utility network for curtailment or peak pricing events". Boss and Bindea strongly imply, but do not explicitly teach, that the IoT devices include one or more of a memory, transceiver, and processor. However, Cammarota teaches:
the IoT devices include one or more of a memory, transceiver, and processor (see Fig. 3 and [0041] “FIG. 3 shows an example IoT device 300 that may be one or more of client devices CD1-CD6 of FIG. 1. The IoT device 300 may include a number of transceivers 310, one or more optional sensors 320, a processor 330, a memory 340, and an antenna 350.”)
It would have been obvious to one of ordinary skill in the art at the time of filing to include the memory, transceiver(s), and processor as taught by Cammarota in the IoT devices of Boss and Bindea, since the claimed invention is merely a combination of old elements. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 12, the combination of Boss and Bindea teach all of the limitations of claim 10 above. For the limitations specific to claim 12, please see the rejection of claim 3 above.
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Boss in view of Bindea and Komanduri et al. (U.S. Pre-Grant Publication No. 2018/0352626, hereafter known as Komanduri), further in view of Official Notice.
Regarding claim 4, the combination of Boss and Bindea teaches all of the limitations of claim 1 above. Boss further teaches in [0025], “the resource consumption systems 102A-102n 
the group of facilities includes one or more of retail facilities, warehouses,  (see [0034] " The illumination light output of a luminaire, for example, may have an intensity and/or other characteristic(s) that satisfy an industry acceptable performance standard for a general lighting application. The performance standard may vary for different uses or applications of the illuminated space, for example, as between residential, office, manufacturing, warehouse, or retail spaces” electrical power consumed at these types of facilities for lighting)
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the specific types of facilities of Komanduri for the general facilities of Boss and Bindea. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
The combination of Boss, Bindea and Komanduri does not teach the facilities including one or more distribution centers.
With regard to the facilities including one or more distribution centers, Examiner takes OFFICIAL NOTICE that distribution centers consuming utilities is old and well known in the art.
It would have been obvious to one of ordinary skill in the art at the time of filing to include distribution centers as taught by Examiner’s Official Notice in the combination of Boss, Bindea and Komanduri, since the claimed invention is merely a combination of old elements. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 13, the combination of Boss and Bindea teach all of the limitations of claim 10 above. For the limitations specific to claim 13, please see the rejection of claim 4 above.
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Boss in view of Bindea and Forbes, Jr. (U.S. Pre-Grant Publication No. 2009/0063228, hereafter known as Forbes), further in view of Official Notice.
Regarding claim 7, the combination of Boss and Bindea teaches all of the limitations of claim 1 above. Boss further teaches:
the plurality of devices includes one or more of light fixtures,  (see [0026] "Examples of resource consumption devices associated with a home account may include televisions, entertainment systems, dishwashers, clothes washers and dryers, HVAC systems, lighting, etc. In a business context, resource consumption devices may include computer devices, networks, and peripheral components, HVAC, business equipment or machinery, lighting, etc.")
Boss does not explicitly teach the devices including one or more of generators, water heaters, robots, and vehicles. However, Forbes teaches:
the plurality of devices includes one or more of water heaters (see Fig. 1 element 40 and [0037] “Typically, each smart breaker controls a single appliance (e.g….a hot water heater 40…”)
It would have been obvious to one of ordinary skill in the art at the time of filing to include a hot water heater as taught by Forbes in the combination of Boss and Bindea since the claimed invention is merely a combination of old elements. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The combination of Boss, Bindea and Forbes does not teach the devices including generators, robots and vehicles.
With regard to the facilities including one or more distribution centers, Examiner takes OFFICIAL NOTICE that generators, robots and vehicles consuming utilities are old and well known in the art.
It would have been obvious to one of ordinary skill in the art at the time of filing to include generators, robots and vehicles consuming utilities as taught by Examiner’s Official Notice in the combination of Boss, Bindea and Forbes, since the claimed invention is merely a combination of old elements. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 16, the combination of Boss and Bindea teach all of the limitations of claim 10 above. For the limitations specific to claim 16, please see the rejection of claim 7 above.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Boss in view of Bindea and Banks (“Constrained Markets, 'Surplus' Commodities and International Barter”, Kyklos.
Regarding claim 9, the combination of Boss and Bindea teaches all of the limitations of claim 1 above. As discussed in the claim 8 rejection above, the combination of Boss and Bindea further teaches the negotiation includes payment. However, the combination does not teach the negotiation including an exchange of a second utility for the portion of the amount allotted to the second facility. However, Banks teaches:
the negotiation performed by the control circuit includes an exchange of a second utility for the portion of the amount allotted to the second facility (see page 254 “the recent experience of the United States in bartering surplus dairy products for Jamaican bauxite…The use of barter by the US Government, rather than it simply buying all the bauxite for cash as the Jamaicans had initially requested, was due to the insufficiency of funds available” exchange a surplus second resource “dairy” for a needed resource “bauxite” from a second entity)
One of ordinary skill in the art would have recognized that applying the known technique of Banks to the combination of Boss and Bindea would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Banks to the teaching of the combination of Boss and Bindea would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such bartering utilities. Further, applying bartering utilities to the combination of Boss and Bindea would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient re-allocation of utilities in the event wherein the facility with a shortage in one utility also does not have enough money to pay the second facility for a portion of their allotment.
Regarding claim 18, the combination of Boss and Bindea teach all of the limitations of claim 10 above. For the limitations specific to claim 18, please see the rejection of claim 9 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dechu et al. (U.S. Pre-Grant Publication No. 2018/0130130) teaches a peer-to-peer energy market configured using blockchain.
Nguyen et al. (U.S. Pre-Grant Publication No. 2013/0085921) teaches a facility facing a utility shortage in the current period borrowing from their utility allocation in a future time period to balance the current period’s supply and usage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403.  The examiner can normally be reached on 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin H Flynn can be reached on (571) 270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.C.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
March 19, 2021